Citation Nr: 0124886	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for hypertension.


FINDINGS OF FACT

1.  In a March 1999 rating decision which the veteran did not 
appeal, the RO determined that the veteran had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for hypertension.

2.  Since the March 1999 rating decision, the veteran has 
submitted relevant, noncumulative evidence which indicates 
that he has current disability from hypertension.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision in which the RO denied 
entitlement to service connection for hypertension is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(2000).

2.  The veteran has submitted new and material evidence to 
reopen the claim for service connection for hypertension.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hypertension which he 
incurred during his active service.  His claims for service 
connection for hypertension have been previously denied.

For the reasons and bases which are discussed below, the 
Board has determined that the veteran has submitted new and 
material evidence to reopen the claim for service connection 
for hypertension.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

In a March 1999 rating decision, which the veteran did not 
appeal, the RO determined that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for hypertension.  The RO reasoned that there was 
no new evidence which indicated that the veteran incurred 
hypertension during his active military service.

The RO's March 1999 decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).  The claim 
can be reopened only with the submission of new and material 
evidence.

The veteran's request to reopen this claim has been pending 
since March 2000.  Although a slightly different definition 
has been adopted by recently promulgated regulations, the new 
definition does not apply to claims which were pending prior 
to August 30, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  As 
defined by the applicable regulation, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the March 1999 
rating decision consisted of the veteran's written 
statements, service medical and personnel records, and a 
statement from a former serviceman who served with the 
veteran.

In the one of the written statements submitted by the veteran 
prior to the March 1999 rating decision, he asserted that he 
"washed out" of flight training because of high blood 
pressure.  In another statement, he asserted that during his 
medical examination for separation from service, he was told 
that his blood pressure was high and was instructed to return 
the following day to have it rechecked. 

In a statement dated in August 1998, a former service member 
who served with the veteran recalled visiting the veteran 
after the veteran had injured his ankle and later learned 
that the veteran had been disqualified from flight training 
because of the injury.  The statement contains no reference 
to hypertension.

The service personnel and medical records which were 
contained in the claims file at the time of the March 1999 
rating decision do not show that the veteran had complaints, 
diagnoses, or treatment of hypertension during his active 
military service.

The evidence received since the March 1999 rating decision 
consists of VA examination reports, service personnel 
records, VA hospital and outpatient treatment records, 
statements for persons acquainted with the veteran, and a 
transcript of the veteran's testimony before the undersigned 
Member of the Board.  An April 2000 hospital summary contains 
a diagnosis of hypertension.  Other records generated during 
that hospitalization contain diagnoses of hypertension.  A 
treatment record dated in August 2000 shows that the veteran 
had "documented" hypertension and was counseled about the 
adverse effects of high blood pressure.

When the veteran testified in July 2001, he submitted written 
statement from persons who have been acquainted with him.  
His wife, to whom he had been married since 1964, asserted 
that she had accompanied her mother to buy medicine in 1965 
for the veteran's high blood pressure so that he could pass a 
job physical examination.

In another statement, the former service member who wrote the 
August 1998 letter mentioned above, asserted that he had 
learned through the veteran's sister-in-law after his 
December 1954 visits with the veteran, that the veteran had 
been eliminated from pilot training due to his leg injuries 
and high blood pressure.

Another former service member who was acquainted with the 
veteran during his service, asserted in a July 2001 statement 
that he had heard from a flight surgeon that a "young 
cadet" had been eliminated from flight training due to high 
blood pressure.  The author of the statement qualified his 
remarks by noting that he could not remember every case of 
cadet elimination.  He did not indicate that his recollection 
involved the veteran.

The evidence contained in the record at the time of the March 
1999 rating decision did not include competent medical 
evidence that the veteran had current disability from 
hypertension.  The evidence submitted since the March 1999 
rating decision indicates that the veteran has current 
disability from hypertension.  Such evidence is new and is 
probative of one of the elements of entitlement to service 
connection.  Therefore, the claim is reopened.


ORDER

The claim of entitlement to service connection for 
hypertension is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  See also, 66 Fed. Reg. 
45,650 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159(a) and 3.3256(a)).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Finally, it is noteworthy that the veteran's service medical 
records may have been destroyed in the 1976 fire and the 
National Personnel Records Center in St. Louis, Missouri.  
His claim must be afforded the additional consideration which 
is mandated in such cases, such as exploring alternate 
sources of evidence.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of the claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000)

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have ever treated the veteran for 
hypertension.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the etiology and 
onset of his hypertension.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should express an opinion whether it is 
as likely as not that the veteran 
incurred hypertension during his active 
military service.  All indicated tests 
and diagnostic studies should be 
performed.  A discussion of the facts and 
the medical principles involved will be 
of considerable assistance to the Board.

3.  If the appellant or his 
representative has or can obtain evidence 
that supports his claims, such evidence 
must be submitted to the RO.  In 
particular, he or his representative 
should submit medical evidence that shows 
that the veteran incurred hypertension 
during his service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are fully complied 
with and satisfied. 

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

